PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/769,172
Filing Date: 18 Apr 2018
Appellant(s): Slooff et al.



__________________
Brian C. Whipps
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/23/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/04/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 16, 21, and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Negrini et al (WO 2015/011621), hereinafter Negrini.
Additionally and in the alternative, claims 16, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Negrini.
Claims 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Negrini in view of Buse (US 2015/0027916).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Negrini in view of Buse further in view of Levine (US 2011/0042253).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Negrini in view of Hoekstra (EP 1798025).

(2) Response to Argument
For the following reasons, it is believed that the rejections should be sustained.

Regarding Appellant’s argument that “Examiner failed to identify any description of a method that includes first applying an insert onto the outer surface of the inner liner and thereafter applying a resealable label so as to cover the opening in a portion of the outer surface of the inner liner and a portion of the insert as set forth in claim 16” (see page 6 of Appellant’s arguments), Examiner disagrees.  Figure 4 of Negrini shows the resealable label 18, 23 disposed on top of insert 25.  In order to achieve the configuration shown in Figure 4, both inherently and obviously, the insert must have been applied to the inner liner before the resealable label, therefore the claimed order of the method of claim 16 is taught by Negrini.
Regarding Appellant’s argument that “no portion of the label of Negrini et al is disposed on the insert 25” (see page 7 of Appellant’s arguments), Examiner disagrees.  Tab 23 of label 18 of Negrini is shown in Figure 4 of Negrini as extending on the insert 25, covering part of insert 25 and container 8.
Regarding Appellant’s argument that “one of skill in the art would understand that the orientation shown in Figure 4 of Negrini et al may be achieved a number of different ways” (see page 7 of Appellant’s arguments), Examiner disagrees.  Figure 4 of Negrini shows tab 23 of label 18 disposed on top of insert 25.  Appellant has not described any “number of different ways” to achieved orientation of Figure 4 supported by Negrini’s specification.  Additionally, Examiner cannot identify an orientation achieved in a way different than first applying the insert then applying the resealable label claimed by Appellant.  Thus, a person of ordinary skill in the art would recognize based on the orientation shown in Figure 4 of Negrini that the resealable label of Negrini must be applied after the insert is applied.

Respectfully submitted,
/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
Conferees:
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731  
                                                                                                                                                                                                      /MICHAEL J HAYES/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.